In an action to restrain defendants from making and executing any agreement covering terms and conditions of employment for maintenance employees of defendant Bee Line, Inc., order granting motion of plaintiffs for an injunction pendente lite reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, without costs. Although it may be assumed that plaintiffs are parties to a valid existing contract respecting employment conditions, there is no showing of facts warranting the conclusion that the negotiations of the defendants are in violation of plaintiffs’ contractual rights. For aught that appears, such negotiations and proposed contract relate to a period of time commencing with the termination of plaintiffs’ contract in November, 1941. In the absence of such a showing an injunction may not be granted. (McHenry v. Jewett, 90 N. Y. 58, 62, 63.) Furthermore, a labor dispute is involved, as that term is defined in section 876-a, Civil Practice Act, and the prerequisites therein set forth to the granting of an injunction have not been complied with. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.